                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS                            OCT   214   P4   3:   Q
                                EL PASO DIVISION

UNITED STATES OF AMERICA,
                                                     CRIMINAL NO         EP-1CR-O28O3DB,L
        Plaintiff,
                                                                SUPERCEDING
                                                                 INDICTMENT
                                                     CT 1: 18 U.S.C. § 1343      Wire Fraud

JAMES ALGER,                                         CT 2: 18 U.S.C. § 1028A Aggravated
                                                     Identity Theft
        Defendant.
                                                     CT 3: 18 U.S.C. § 2261A(2)(B)
                                                     Cyberstalking

                                                     CT 4: 18 U.S.C. § 875(d) Interstate
                                                     Communications with Intent to Extort

                                                          NOTICE OF FORFEITURE

       THE GRAND JURY CHARGES:


                                       INTRODUCTION

AT ALL TIMES RELEVANT TO THIS iNDICTMENT:

1.     JAMES ALGER ("ALGER") assumed a succession of identities to initiate contact with

potential victims via internet-based online text messaging applications for the purpose of obtaining

from them pornographic images and videos. The identities that ALGER assumed belonged

alternately to casual acquaintances of his potential victims and later, after having gained the trust

of the various victims, to the identities of several well-known Texas-based billionaire

entrepreneurs and owners of professional sports franchises.

2.     Using these assumed identities, ALGER induced the victims to provide him with

pornographic images and movies of themselves by making false and fraudulent representations

and promises of future payment of hundreds of thousands of dollars for engaging in sexual activity.
3.     In at least one instance, after obtaining these images, ALGER re-initiated contact with a

victim demanding that the victim engage with him in sexual intercourse and provide him with

additional pornographic images and movies. When the victim did not comply, ALGER threatened

to release to the victim's friends and associates images containing the victim's nude likeness

already in ALGER's possession.


                                           COUNT ONE
                                  (18 U.S.C. § 1343 - Wire Fraud)

        All paragraphs previously alleged in this indictment are re-alleged and incorporated as

though fully set forth herein.

                                 The Scheme and Artifice to Defraud

        Beginning on or about May 1, 2015, and continuing until on or about September 5, 2018,

within the Western District of Texas, the Northern District of Texas, and elsewhere, the Defendant,

JAMES ALGER, devised, and intended to devise, a scheme and artifice to defraud numerous

 victims to obtain property, that is their likenesses and produced images and videos, by means of

 false and fraudulent pretenses, representations, and promises, including but not limited to the

 representations and promises of future payment for engaging in sexual activity.

                                         Manner and Means

 1.     It was part of the scheme and artifice to defraud that ALGER assumed various identities

 in an attempt to induce numerous female victims to engage in sexual and pornographic activity,

 record that activity via photograph and videotape, and send those photographs and videotapes to

 ALGER.

 2.     It was further part of the scheme and artifice to defraud that ALGER made false and

 fraudulent pretenses, representations, and promises in an effort to obtain property, that is the

 property of the victim's likenesses and produced images and videos.

                                                  2
3.      In furtherance of the scheme and artifice to defraud,           ALGER induced his victims   to

engage in this conduct through the promise of prospective payment for such activity, the promise

of prospective payment for sexual activity with third parties, and the threat of the public release of

the victim's nude likenesses.


                                                   Overt Acts


1.      On or about May 13,            2018,   ALGER initiated a conversation with Person   #1 via text

message. During the course of this conversation,             ALGER assumed the identity of Person #1's

acquaintance, Person #2. ALGER, posing as Person #2, offered Person #1 the opportunity to earn

hundreds of thousands of dollars by engaging in sexual activity with Person #3, a Texas billionaire.

2.      On or about May 13,        2018,   ALGER sent Person #1 a text message posing     as Person #3,

the Texas billionaire. ALGER, posing as Person #3, offered Person #1 $300,000 USD in exchange

for sexual intercourse.

 3.     In order to receive this money, ALGER, posing as Person #3, told Person #1 that she had

to first provide Person #3 with her nude likeness and pornographic movies of herself.

 4.     On or about May 13,        2018,   Person #1 transferred her nude likeness to ALGER via digital

 upload to an online cloud-based data storage medium.

 5.     On or about May 13,        2018,   ALGER obtained, via digital download from an online cloud-

 based data storage medium, Person #1's nude likeness.

 6.     Between May       1,   2015,   and September 5,2018, ALGER used the same scheme and artifice

 to defraud described above against over one hundred victims. In each of these cases,          ALGER

 would transmit electronic messages using internet-based online text messaging applications to

 falsely represent to the victims that he was alternately an acquaintance of theirs, or a well-known

 Texas-based billionaire interested in paying hundreds of thousands of dollars in exchange for


                                                         3
sexual intercourse.   In exchange for the false and fraudulent pretenses, representations, and

promises of future payment, ALGER obtained property from these victims in the form of their

likenesses and produced images and videos. These transactions were accomplished via interstate

wire transfer, all in violation of Title 18, United States Code, Section 1343.


                                         COUNT TWO
                                    (18 U.S.C. § 1028A(a)(1))

        That beginning on or about May 1, 2015, and continuing until on or about September 5,

2018, within the Western District of Texas, the Northern District of Texas, and elsewhere, the

Defendant,

                                         JAMES ALGER,

did knowingly possess and use, without lawful authority, a means of identification of another

person during and in relation to a felony violation enumerated in 18 U.S.C.      §   1028A(c), to wit, 18

U.S.C. 1343, knowing that the means of identification belonged to another actual person, in

violation of Title 18, United States Code, Section 1028A(a)(l).



                                         COUNT THREE
                                     (18 U.S.C. § 2261A(2)(B))

        That beginning on or about May 1,2018, and continuing until on or about June 30, 2018,

within the Western District of Texas, the Northern District of Texas, and elsewhere, the Defendant,

                                         JAMES ALGER,

with the intent to injure, harass, and cause substantial emotional distress to a person, used

facilities of interstate and foreign commerce, including the internet, to engage in a course of

conduct that caused substantial emotional distress to a person and would be reasonably expected
to cause substantial emotional distress to that person, in violation of Title 18 U.s.c.

§   2261A(2)(B).


                                          COUNT FOUR
                                       (18 U.S.C. § 875(d))

         That beginning on or about May    1,   2018, and continuing until on or about June 30, 2018,

within the Western District of Texas, the Northern District of Texas, and elsewhere, the Defendant,

                                         JAMES ALGER,

knowingly and willfully did transmit a communication in interstate and foreign commerce, which

communication contained a threat to injure the reputation of the addressee, in violation of Title 18

U.S.C.   §   875(d).



                 NOTICE OF GOVERNMENT'S DEMAND FOR FORFEITURE
                              [See Fed. R. Crim. P. 32.2]


                                                    I.

                                  Violation and Forfeiture Statues
               [Title 18 U.S.C. § 1343, 875(d) and 1028A(a)(1) subject to forfeiture
              pursuant to Title 18 U.S.C. § 982(a)(2)(B), 1028(b)(5) and 981(a)(1)(C),
                as made applicable to criminal forfeiture by Title 28 U.S.C. 2461(c)1

         As a result of the foregoing criminal violations set forth in Counts One, Two and Four, the

United States of America gives notice to the Defendant JAMES ALGER of its intent to seek the

forfeiture of the certain property upon conviction pursuant to Fed. R. Crim. P. 32.2, Title 18 U.S.C.

§    982(a)(2)(B), 1028(b) and 981(a)(1)(C), as made applicable to criminal forfeiture by Title 28

U.S.C.   §   246 1(c), which state:




                                                     5
       Title 18 U.S.C. § 981. Civil Forfeiture
       (a)(1) The following property is subject to forfeiture to the United States:
       ***
        (C) Any property, real or personal, which constitutes or is derived from proceeds traceable
        to a violation. . . of this title or any offense constituting "specified unlawful activity" (as
        defined in section 1956(c)(7) of this title), or a conspiracy to commit such offense.

       Title 18 U.S.C. § 982. Criminal Forfeiture
       (a)(2) The court, in imposing sentence on a person convicted of a violation of, or a
       conspiracy to violate

        (B) section. . . 1028 . . . of this title,
        shall order that the person forfeit to the United States any property constituting, or derived
        from, proceeds the person obtained directly or indirectly, as the result of such violation.

       Title 18 U.S.C. § 1028. Fraud and related activity in connection with identification
       documents, authentication features, and information

       (b) The punishment for an offense under subsection (a) of this section         is
            (5) in the case of any offense under subsection (a), forfeiture to the United States of any
            personal property used or intended to be used to commit the offense.


       This Notice of Demand for Forfeiture includes, but is not limited to, the property described

below in Paragraph II.

                                             II.
                                       Money Judgment

Money Judgment: A sum of money that represent the amount of proceeds obtained, directly or
indirectly, property involved in such offense, or traceable to such property as a result of the
violations set forth in Count One, Two and Four for which Defendant JAMES ALGER is solely
liable.

                                           Substitute Assets

       If any of the property described above as being subject to forfeiture for the violations set

forth above, as a result of any act or omission of the Defendant:

       a.        cannot be located upon the exercise of due diligence;
       b.        has been transferred or sold to, or deposited with, a third party;
       c.        has been placed beyond the jurisdiction of the court;
       d.        has been substantially diminished in value; or
        e.         has been commingled with other property which cannot be divided without
                   difficulty;

it is the intent   of the United States of America to seek forfeiture of any other property, up to the

value of said money judgment, as substitute assets pursuant to Title 21 U.S.C. 853(p) and Fed. R.

Crim. P. 32.2(e)(1).



                                                 A TRUE BILL.
                                                           ORiGINAL SIGNATURE
                                                          REDACTED PURSUANT TO
                                                         EGOVERNMENT ACT OF 2002
                                                 FOREPERSON OF THE GRAND JURY



JOHN F. BASH
UNITED STATES ATTORNEY



BY:
      Assistant U ited States Attorney




                                                     7
